DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/27/2018, the following is a Non-Final Office Action for Application No. 16114197.  

Status of Claims
Claims 1-9 and 16-20 are pending.
Claims 10-15 are withdrawn. 

Drawings
The applicant’s drawings submitted on 08/27/2018 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16114197, filed 08/27/2018 Claims Priority from Provisional Application 62574976, filed 10/20/2017.

Election/Restrictions
Applicant's election without traverse of the restriction dated 05/17/2021 in the reply filed on 06/29/2021 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elhawary et al. (US 20170245806 A1) hereinafter referred to as Elhawary.

Elhawary teaches:
Claim 1. A system for improving worker task performance safety, the system comprising: 
at least one transceiver; at least one processor communicatively coupled to the transceiver; at least one memory communicatively coupled to the at least one processor, comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to (¶0035 In some embodiments, a system may be provided for ensuring the safety of workers in an environment comprising a first wearable device having a first and second communication interface, a plurality of secondary devices each containing an environmental sensor and a transmitter for transmitting a wireless signal containing environmental data, a server, and a database associated with the server. ¶0190 The method initially confirms (7000) that an actual physical posture : 
receive worker specific sensor data at the at least one transceiver; identify both a task and at least one worker movement based on the received worker specific sensor data; retrieve at least one task threshold parameter associated with the identified task and ergometric data for a worker related to the identified task (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single segment corresponding to a rotated device. The method then identifies a known activity, such as a user walking, and initiates the calibration sequence. ¶0032 In some embodiments, the method identifies the presence of a piece of industrial activity, and selects the expected physical activities, as well as the required safety equipment, based on the piece of industrial equipment. ¶0091 Several required variables may be detected or confirmed by way of machine learning algorithms. Similarly, the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected, both in terms of improving the detection of true positives and eliminating false positives); 
generate at least one worker specific task parameter based on the received worker specific sensor data (¶0081 the data from the back sensor 190b may be monitored to determine when a worker's back has bent over a certain amount. This information may be coupled with data from the wrist sensor 190a to increase accuracy. While the method is described with respect to a lifting task, it will be understood that the task may be any number of physical tasks, such as a known sequence of motions for assembling a device or a specific task such as rebar assembly within the construction industry.); 
compare the at least one task threshold parameter with the at least one worker specific task parameter;compare the at least one worker movement with the ergometric data for the worker related to the identified task (¶0020 The computing device may further provide calibration methods for comparing an orientation of the wearable device to an expected orientation in order to properly calibrate the device prior to or during the detection of physical activity. ¶0136 In the context of project management and validation, the systems and methods described may be used to confirm that users have performed required tasks. For example, on a construction site the sensor device 190 could be used to determine what time an electrician clocked in, which floor they spent most time on, an amount of ; 
generate worker specific task data based on the comparison of the at least one task threshold parameter with the at least one worker specific task parameter (¶0160 The method then identifies (5030) in the signal a signal segment corresponding to one of several expected physical activities and compares (5040) that identified signal segment to expected signal segments for each of the expected physical activities. Once a particular physical activity is identified, the method may identify (5050) specific safety equipment or certifications as required for the physical activity and may confirm (5060) that the item of safety equipment or certification is present. ¶0112 While NIOSH and Marras models are described, other risk models may be utilized as well, such as Liberty Mutual® tables, RUBA, RULA, and others. For example, the signals from the sensor 190 may be used to estimate the compression at a specified vertebrae of the spine using a biomechanical model. That compression may then be compared to a maximum limit, such as the 770 lbs. prescribed by OSHA, in order to classify a lift as potentially high risk.); and 
identify a change for future worker movement based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task (¶0184 Such an evaluation may be done in real-time by providing such feedback during a work shift. Alternatively, or in addition, the platform may provide (750) an end of day evaluation. Such an evaluation may, for example, demonstrate worsening posture over the course of the day indicating fatigue. In such a scenario, the platform may provide a recommendation (760) such as a scheduling change or a reorganization of tasks. For example, the platform may recommend lifting heavier objects earlier in a shift.).

Elhawary teaches:
Claim 2. The system of claim 1, wherein the at least one processor causes the system to receive the worker specific sensor data from one or more of the following: an accelerometer, a gyroscope, a suspender system, a tensile sensor, a location sensor, and an infrared sensor (¶0017 In some embodiments, the measurement of the wearer include measurements of a user's back inferred from movement of the user's hip detected by a wearable device at the user's hip. In such an embodiment, the movement of the user's hip may be detected by an accelerometer, a gyroscope, and an altimeter.).


Claim 3. The system of claim 1, wherein the at least one processor causes the system to receive the worker specific sensor data from at least one sensor attached to or embedded in one or more of the following: a worker belt, a worker glove, a worker shoe, a worker apparel, a clip-on sensor device, a wearable safety device, and workplace equipment (¶0026 The confirming that an actual physical posture corresponds to a known physical posture may be by providing the user with a wearable device, monitoring a clip of the wearable device, and confirming closure of the clip. The closure of the clip may be registered with a magnetic field sensor.).

Elhawary teaches:
Claim 4. The system of claim 1, wherein identifying the task comprises identifying the task based on the at least one worker movement; and retrieving the at least one task threshold parameter comprises retrieving the at least one task parameter based on the identified at least one worker movement (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single segment corresponding to a rotated device. The method then identifies a known activity, such as a user walking, and initiates the calibration sequence. ¶0032 In some embodiments, the method identifies the presence of a piece of industrial activity, and selects the expected physical activities, as well as the required safety equipment, based on the piece of industrial equipment. ¶0091 Several required variables may be detected or confirmed by way of machine learning algorithms. Similarly, the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected, both in terms of improving the detection of true positives and eliminating false positives.).

Elhawary teaches:
Claim 5. The system of claim 1, wherein the at least one processor causes the system to generate the worker specific task data including at least one of a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, and a safety alert based on the comparison (¶0175 In such an embodiment, a worker wearing the device, can access, through the device or through a related platform, an employee ranking or leaderboard which shows the rank of the worker for a specific metric .

Elhawary teaches:
Claim 6. The system of claim 1, wherein the at least one processor further causes the system to transmit the worker specific task data to one or more of the following: a worker device and a manager device (¶0058 In some embodiments, a single primary sensor device 190 may be used and it may communicate with various sensors or transmitters on different parts of the user's body, as shown in FIG. 4A, in an environment in which the user is working, as shown in FIG. 4B, or on equipment the user is using.  ¶0059 A server 310 may further be included in the warehouse 100 for receiving data from the wrist sensor 190a and the back sensor 190b and storing records of activity performed by workers 110, 140. In some embodiments, signals generated and transmitted by the sensors 190 are received and processed by the server 310.).

Elhawary teaches:
Claim 7. The system of claim 1, wherein the at least one processor further causes the system to: maintain a log of worker specific task data associated with a plurality of workers; determine aggregated worker performance data in a specific area based on the log of worker specific task data associated with the specific area; and determine whether the aggregated worker performance is impacted by at least one condition associated with the specific area (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment. ¶0174 feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).

Elhawary teaches:
Claim 8. The system of claim 1, wherein the at least one processor further causes the system to: iteratively repeat:receiving worker specific sensor data at the at least one transceiver; identifying a task based on the received worker specific sensor data; retrieving at least one task threshold parameter associated with the identified task; generating at least one worker specific task parameter based on the received worker specific sensor data; comparing the at least one task threshold parameter with the at least one worker specific task parameter; and generating worker specific task data based on the comparison, wherein the worker specific task data includes one or more of the following: a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, a safety alert, worker safety data, worker accident data, worker performance data, and worker injury data; updating a worker performance log with the repeatedly generated worker specific task data; and generating predictive trends associated with the performance of the worker based on an analysis of the worker performance log (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment.¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. Cl.4 determining a conclusion time for the lifting activity and repeating the method to identify a plurality of lifting activities over an evaluation period. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).

Elhawary teaches:
Claim 9. The system of claim 1, wherein the at least one processor further causes the system to: define one or more safety thresholds for the at least one task based on the ergometric data; determine whether movement information related to the at least one worker movement exceeds the defined one or more safety thresholds; and generate a key performance indicator for the worker based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task and the one or more safety thresholds (¶0165 .

As per claims 16-20, the method tracks the system of claims 1, 3&6, 4, 5, 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3&6, 4, 5, 7 are applied to claims 16-20, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 






/KURTIS GILLS/              Primary Examiner, Art Unit 3623